ORDER
PER CURIAM:
AND NOW, this 10th day of November, 1993, it is ORDERED that the Order of this Court entered April 15, 1988, suspending Herbert R. Cain, Jr., from the practice of law pursuant to Rule 214(d), Pa.R.D.E., is vacated, the Order to Show Cause entered August 8, 1989, pursuant to Rule 216, Pa.R.D.E., is discharged, and Herbert R. Cain, Jr., is hereby reinstated to the practice of law in this Commonwealth.
LARSEN and MONTEMURO, JJ., did not participate in this matter.
PAPADAKOS, J., dissents.